311 F.2d 221
James Kenneth BOONEv.UNITED STATES of America.
No. 7061.
United States Court of Appeals Tenth Circuit.
November 5, 1962.

Appeal from the United States District Court for the District of Utah.
Phil L. Hansen, Salt Lake City, Utah, for appellant.
William T. Thurman, U. S. Atty., and Parker M. Nielson, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and PICKETT, LEWIS, BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
Dismissed November 5, 1962, for failure of appellant diligently to prosecute.